Stone, J.
1. One who, without his fault, is bitten by a dog, may, under the act of March 24, 1860 (S. & C. St. 71), maintain an action against the owner without averring or proving that the latter had knowledge of the vicious propensity of his dog. The rule of the common law requiring, in such cases, an averment and proof of scienter, is abrogated by the statute.
2. In an action for injuries to the person, reasonable expenses incurred for care and medical attendance, made necessary by the injury, may properly be included by the jury in their estimate of compensatory damages, although such expenses have not been actually paid.

Motion overruled.